Judgment, Supreme Court, Bronx County (Patricia Anne Williams, J.), rendered October 21, 2002, convicting defendant, after a jury trial, of assault in the second degree and criminal possession of a weapon in the fourth degree, and sentencing him, as a second felony offender, to an aggregate term of six years, unanimously affirmed.
The court properly denied defendant’s request for a justification charge, since there was no reasonable view of the evidence, when viewed most favorably to defendant, to support that defense. First, there was no reasonable view that defendant used anything less than deadly physical force when he assaulted the complainant with a knife. Defendant used force that was “readily capable of causing death or other serious physical injury” (Penal Law § 10.00 [11]), regardless of the degree of *176injury he actually intended or inflicted (see People v Magliato, 68 NY2d 24, 29 [1986]). Furthermore, the testimony of the defense witness established, at most, that the complainant’s companion may have produced a weapon, and it provided no basis for finding that defendant was justified in using a knife against the unarmed complainant (see People v Torres, 252 AD2d 60 [1999], lv denied 93 NY2d 1028 [1999]). Concur—Friedman, J.P., Nardelli, Williams, Gonzalez and Sweeny, JJ.